DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2019/0165218) in view of Costello et al. (US 20110204233).
Regarding claim 16, Nakai discloses that a light source device, comprising:
a substrate 10 including a board, an upper electrode layer (para. 0043);
a light emitting unit disposed on the upper electrode layer;

a light permeable member 3 disposed on the frame 7 and covering the light emitting unit 1 (Fig 3); and
a metal shield 5 disposed on the substrate and covering an outer surface of the frame (Fig. 3).
Nakai fails to specify that an a lower electrode layer, wherein the upper electrode layer and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other.
However, Costello suggests that an a lower electrode layer 17, wherein the upper electrode layer (not shown) and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other (para. 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakai with a lower electrode layer, wherein the upper electrode layer and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other as taught by Costello in order to enhance external connection and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 17, Nakai & Costello disclose that the metal shield includes a main plate and a side plate having a ring shape and connected to a peripheral edge of the main plate, and an outer surface of the side plate is flush with edges of the substrate (Fig. 4, Castello).

Reclaim 19, Nakai & Costello disclose that the metal shield is sleeved around the frame and a projected area defined by orthogonally projecting the side plate onto the substrate is located inside of four edges of the substrate (Fig. 4).
Allowable Subject Matter
Claims 1-15 are allowed over the prior art and applicant’s argument filed on 12/23/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - wherein the upper electrode layer includes a ground pad; 
a light emitting unit disposed on the upper electrode layer; 
a frame disposed on the substrate and surrounding an outer side of the light emitting unit;
a metal shield fixed to an inner side of the frame and connected to the ground pad, wherein the metal shield surrounds the outer side of the light emitting unit; and

Also, prior art does not teach or render obvious “- - wherein the upper electrode layer includes a ground pad;
a light emitting unit disposed on the upper electrode layer;
a frame disposed on the substrate and arranged around an outer side of the light emitting unit;
a light permeable member disposed on the frame and covering the light emitting unit; and
a metal shield at least partially embedded in the frame and connected to the ground pad, wherein the metal shield 1s arranged around the outer side of the light emitting unit. ” with combination of other claim limitations in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending US applications 16777423 & 16777548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/SU C KIM/Primary Examiner, Art Unit 2899